Citation Nr: 0841194	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim for service connection for a back 
disability. 

2.  Whether new and material evidence had been received to 
reopen the claim for service connection for a left knee 
disability. 

3.  Entitlement to a disability rating in excess of 50 
percent prior to September 12, 2006 for adjustment disorder 
with depressed mood.  

4.  Entitlement to a disability rating in excess of 70 
percent from September 12, 2006 for adjustment disorder with 
depressed mood.  

5.  Entitlement to a disability rating in excess of 20 
percent for post operative residuals of a right ankle injury.   



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran has unverified service from August 1980 to 
February 1981 and from March 11, 1997 to April 10, 1997.     

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 2006 and 
August 2007 by the Department of Veterans, Regional Office 
(RO), in North Little Rock, Arkansas.  The August 2006 rating 
decision denied entitlement to higher ratings for the 
service-connected adjustment disorder and the right ankle 
disability.  Entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities was denied.  The RO did not reopen the claims 
for service connection for a back disability and a left knee 
disability.  The veteran was notified of this determination 
in September 2006 and she filed a timely appeal for all 
issues except for the issue of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in June 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The issues of entitlement to a disability rating in excess of 
50 percent prior to September 12, 2006 for adjustment 
disorder with depressed mood; entitlement to a disability 
rating in excess of 70 percent from September 12, 2006 for 
adjustment disorder with depressed mood; and entitlement to a 
disability rating in excess of 20 percent for post operative 
residuals of a right ankle injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

On June 6, 2008, prior to the promulgation of a decision in 
the appeal, at the hearing before the Board in June 2008 and 
on the record, the veteran withdraw her appeals of whether 
new and material evidence had been received to reopen the 
claims for service connection for a back disability and a 
left knee disability pursuant to 38 C.F.R. § 17.120; there is 
no question of fact or law remaining before the Board in this 
matter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for the claims of 
whether new and material evidence had been received to reopen 
the claims for service connection for a back disability and a 
left knee disability pursuant to 38 C.F.R. § 17.120 are met; 
the Board has no further jurisdiction in this matter.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. § 20.204 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Regulations implementing the VCAA are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA applies 
in the instant case.  Given the veteran's expression of 
intent to withdraw her appeal, further discussion of the 
impact of the VCAA is not necessary.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.101 (2008).  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At the hearing before the Board in June 2008, prior to the 
promulgation of a decision in the appeal, the veteran stated 
on the record at the hearing before the Board in June 2008 
that she intended to withdraw her appeals of the claims of 
whether new and material evidence had been received to reopen 
the claims for service connection for a back disability and a 
left knee disability.  Hence, there is no allegation of error 
of fact or law remaining for appellate consideration on this 
matter, and the Board does not have jurisdiction to consider 
an appeal in this matter.  Accordingly, the appeals are 
dismissed. 


ORDER

The appeals of the claims of whether new and material 
evidence had been received to reopen the claims for service 
connection for a back disability and a left knee disability 
pursuant to 38 C.F.R. § 17.120 is dismissed. 


REMAND

Review of the record shows that the veteran's period of 
active duty and periods of active duty for training and/or 
inactive duty for training have not been verified.  The 
RO/AMC should contact the National Personnel Records Center 
or any other appropriate agency to verify all of the 
veteran's periods of active duty, active duty for training, 
and inactive duty for training.

The veteran was provided with VCAA notice letters in May 2006 
and September 2006.  However, the veteran was not provided 
with notice of the information or evidence necessary to 
substantiate the claims for increased ratings pursuant to 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  In 
Vazquez-Flores, the Court of Appeals for Veterans Claims 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Thus, the Board finds that additional VCAA 
notice and readjudication of the claims are warranted.  

The Board finds that the veteran should be afforded another 
VA psychiatric examination to determine the nature and 
severity of the service-connected adjustment disorder with 
depressed mood.  Another examination is necessary because 
there is evidence of worsening of the psychiatric disorder 
since the last VA examination in March 2008.  At the hearing 
before the Board in June 2008, the veteran reported that her 
symptoms have worsened and were more frequent.  Because of 
the evidence of worsening since the last examination, a new 
examination is needed to determine the severity of the 
adjustment disorder.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  

Regarding the claim for an increased rating for the residuals 
of a right ankle injury, the veteran should be afforded 
another VA examination to determine the nature and severity 
of the service-connected right ankle disability because there 
is evidence of worsening of the right ankle disability since 
the last VA examination in August 2007.  See Snuffer; supra; 
Caffrey; supra.  At the hearing before the Board in June 
2008, the veteran reported that her symptoms have worsened.  
The veteran stated that she used a walker to walk because of 
the right ankle disability.  She submitted lay statements in 
June 2008 in which the veteran's friends and acquaintances 
described how the veteran had difficulty walking and 
standing.  Because of the evidence of worsening since the 
last examination, a new examination is needed to determine 
the severity of the right ankle disability.  Also, a  medical 
opinion is necessary to determine whether the right ankle 
disability causes loss of use of the right foot.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5167 (2008) and 38 C.F.R. 
§ 4.63 (2008).     

The record shows that the veteran receives treatment for the 
service-connected adjustment disorder and right ankle 
disability at the VA medical facility in North Little Rock.  
The RO should obtain the VA treatment records from the VA 
medical facility in North Little Rock dated from March 2005 
to February 2006 and from August 2007.  VA has a duty to seek 
these records.  38 U.S.C.A. § 5103A(b)(1).  



Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center or any other appropriate agency to 
verify all of the veteran's periods of 
active duty, active duty for training, and 
inactive duty for training.   

2.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence necessary to substantiate the 
claims for entitlement to increased 
ratings for the adjustment disorder and 
residuals of a right ankle injury.  The 
letter should include an explanation as to 
the information or evidence needed to 
establish a disability rating as outlined 
in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43-44 (2008). 

3.  Obtain all records of the veteran's 
treatment of the adjustment disorder and 
right ankle disability from the VA medical 
facility in North Little Rock from March 
2005 to February 2006 and from August 2007 
to present.   

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of the service-connected 
adjustment disorder with depressed mood.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should identify all symptoms 
and functional impairment due to the 
adjustment disorder.  The examiner should 
provide a global assessment of functioning 
(GAF) score based solely on the veteran's 
service-connected adjustment disorder in 
accordance with DSM-IV.  The examiner 
should indicate whether the adjustment 
disorder causes total occupational and 
social impairment.  The examiner should 
report the degree of social and 
occupational impairment due solely to the 
service-connected adjustment disorder.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

5.  Schedule the veteran for a VA 
orthopedic examination.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  

The examiner should report the range of 
motion measurements for the right ankle, 
in degrees.  The examiner should report 
whether there is additional range of 
motion loss due to pain on use; weakened 
movement; excess fatigability; or 
incoordination including during flare-ups 
and after repeated use.  The examiner 
should also state whether there is any 
evidence of ankylosis of the right ankle 
and whether the right ankle disabilty 
causes loss of use (no effective function 
remaining) of the right foot .  

6.  Then readjudicate the issues on 
appeal.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and her representative.  The case 
should then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


